

116 HR 7787 IH: Invest Now Act
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7787IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Mr. Schweikert (for himself and Mr. Nunes) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a reduced capital gains rate on certain property acquired in 2020.1.Short titleThis Act may be cited as the Invest Now Act. 2.Reduced capital gains rate on certain property acquired in 2020(a)In generalSection 1(h) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(12)Reduced rate for certain property acquired in 2020(A)In generalSo much of the adjusted net capital gain taxed at a rate of 20 percent under paragraph (1) (determined without regard to this paragraph) to the extent attributable to the sale or exchange of qualified property shall be taxed at a rate of 5 percent under such paragraph (and not 20 percent).(B)Coordination with 15 percent rateSo much of the adjusted net capital gain taxed at a rate of 15 percent or 20 percent under paragraph (1) (determined without regard to this paragraph) to the extent attributable to the sale or exchange of qualified property (reduced by so much of such gain as is taxed at the rate determined under clause (i)) shall be taxed at a rate of 5 percent (and not 15 percent).(C)Qualified propertyFor purposes of this paragraph—(i)In generalThe term qualified property means any property—(I)purchased (as defined in section 179(d)(2)) by the taxpayer after December 31, 2019, and before January 1, 2021, and(II)held by the taxpayer (as determined under section 1223) for a period of more than 5 years.(ii)Exception for wash salesSuch term shall not include any property the basis of which is determined under section 1091(d)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020.